DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkranz et al (U.S. Patent No. 8,561,847), hereinafter “Rosenkranz”, in view Morand (U.S. Patent Application Publication No. 2015/0374181) and Omdoll et al (U.S. Patent Application Publication No. 2012/0267387), hereinafter “Omdoll”.
With respect to Claims 1 and 16, Rosenkranz, Figures 1-11, teaches a paper product dispenser 10 comprising: 
a hood 14 having a first coupling components 22; 
a rear housing member 12 including of second coupling components 24, said second coupling components 24 cooperating with said first coupling components 22 for releasably coupling said hood 14 and said rear housing member 12 to one another, said rear housing member 12 and said hood 14 jointly defining a housing adapted to hold a product therein.
Rosenkranz teaches all the elements of the dispenser except for the specific details of dispensing mechanism including: 
a housing adapted to hold a roll of paper product therein; and

However, Morand, Figures 1-6, teaches  
a dispensing member 34 at least partially disposed within said housing, said dispensing member 34 at least partially disposed within a housing 12, said dispensing member 34 being configured to selectively dispense the paper product from within said housing 12.
It would have been obvious to one of ordinary skill in the art to provide Rosenkranz with a dispensing member, as taught by Morand, for the purpose of accommodating a roll of material to be dispensed from the dispenser.
Rosenkranz in view of Morand teach all the elements of the dispenser except for a plurality of first and second couplings, said pluralities of first and second coupling components being configured to releasably couple said hood to said rear housing member so as to permit an entirety of said hood to be selectively separated from said rear housing member, and said releasable coupling between said pluralities of first and second coupling components is free of fasteners.
However, Omdoll, Figures 1-20, and paragraphs [0006] and [0041], teaches a plurality of first 50,52 and second couplings 48, said pluralities of first and second coupling components being configured to releasably couple said hood 14 to said rear housing member 16,18,20 so as to permit an entirety of said hood to be selectively separated from said rear housing member, and said releasable coupling between said pluralities of first and second coupling components is free of fasteners.

With respect to Claims 2 and 17, Rosenkranz further teaches 
a pair of roll support couplers (near element 82,84a in Figure 1 where distal end of arm 26 couples to rear wall 12)  disposed within said housing; and
a pair of roll support arms 26,27, each configured to support an end of a roll of paper product within said housing 12, wherein
each pair of roll support arms is configured for releasable coupling with one of said pair of roll support couplers (near element 82,84a in Figure 1 where distal end of arm 26 couples to rear wall 12).
With respect to Claim 3, Omdoll further teaches wherein at least one of said plurality of first coupling component 50,52 includes a male coupling component and at least one of said plurality of second coupling 48 components includes a female coupling component adapted 32to receive said male coupling component for releasable coupling between said hood and said rear housing member.  
With respect to Claim 4, Omdoll further teaches wherein said male coupling component 22 includes a resilient element for snap-coupling said male coupling component and said female coupling 24 component to one another.  
With respect to Claim 5, Omdoll further teaches wherein said snap-coupling includes said hood being locked in place relative to said rear housing member 12.  
With respect to Claim 6, Omdoll further teaches wherein said hood includes a main cover portion hingedly coupled to said male coupling component.  
Claim 9, Morand further teaches wherein each of said pair of roll support arms has a guide element configured to restrict the number of possible orientations of said roll support arm for coupling with one of said roll support couplers. 
[AltContent: textbox (Guide element)][AltContent: arrow]			
    PNG
    media_image1.png
    324
    253
    media_image1.png
    Greyscale
 

With respect to Claim 18, Omdoll further teaches said releasable coupling between each of said pair of support arm and said remainder of said housing is free of fasteners.
With respect to Claim 19, Rosenkranz further teaches said releasable coupling between each of said pair of roll support arms and said remainder of said housing member is of the snap-coupling type, and
said releasable coupling between each of said pair of roll support arms and said remainder of said housing is effective to lock each of said pair of roll support arms relative to said remainder of said housing.
Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkranz in view Morand as applied to 1-6, 9, and 16-19 above, and further in view of Case et al (U.S. Patent Application Publication No. 2011/0210198), hereinafter “Case”.
With respect to Claims 7-8 and 20 Rosenkranz in view of Morand and Omdoll are advanced above. 
Rosenkranz further teaches said releasable coupling between each of said pair of roll support arms and one of said pair of roll support couplers is free of fasteners.
Rosenkranz in view of Morand and Omdoll teach all the elements of the dispenser except for wherein each of said pair of roll support arms includes an arm resilient element configured to flex upon coupling engagement between one of said pair of roll support arms and a respective one of said pair of roll support couplers and said arm resilient element is configured to lock said roll support arm in place relative to a corresponding roll support coupler to which said roll support arm is coupled.
However, Case, Figures 1-14, teaches wherein each of said pair of roll support arms 120,125 includes an arm resilient element 150,155 (see Figures 5) configured to flex upon coupling engagement between one of said pair of roll support arms and a respective one of said pair of roll support couplers and said arm resilient element 120,125 is configured to lock said roll support arm in place relative to a corresponding roll support coupler to which said roll support arm is coupled.  
It would have been obvious to one of ordinary skill in the art to provide Rosenkranz in view of Morand with an arm resilient element, as taught by Case, for the purpose of facilitating the mounting of the arms without any tools.
Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkranz in view Morand and Omdoll as applied to 1-6, 9, and 16-19 above, and further in view of Jokitalo et al (U.S. Patent Application Publication No. 2012/0036975), hereinafter “Jokitalo”.
With respect to Claim 10, Rosenkranz in view Morand and Omdoll further teaches wherein said dispensing member includes said rear housing member includes a pair of side walls, a top wall, and an oppositely disposed bottom wall extending between said pair of side walls, said bottom wall including a notch defining an opening in said bottom wall adapted to allow said paper feed bar to extend there through and to an exterior of said housing.  See Figure 1.
Rosenkranz in view of Morand and Omdoll do not teach a paper feed bar.
However, Jokitalo, Figures 1-6, teaches a paper feed bar with a bottom wall adapted to allow said paper feed bar to extend there through and to an exterior of said housing.  See Figure 1.
It would have been obvious to one of ordinary skill in the art to replace the rotation knob of Morand with a paper feed bar, as taught by Jokitalo, for the purpose of improving the access of a user to the drive mechanism thereby facilitating in the dispensing of the material.
With respect to Claim 11, Morand further teaches a bottom console configured for selective releasable coupling with said bottom wall, said bottom console including a protruding portion configured to engage said notch so as to close said opening in said bottom wall.  
With respect to Claim 12, Omdoll further teaches wherein releasable coupling between said bottom console and said bottom wall is free of fasteners.  
 Claim 15, Morand further teaches wherein said dispensing member includes a paper feed bar that is manually actuatable to cause the dispensing of paper product from within said housing upon selective actuation thereof.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkranz in view Morand and Omdoll as applied to Claims 1-6, 9, and 16-19 above, and further in view of Lewis (U.S. Patent Application Publication No. 2008/0100185).
With respect to Claim 14, Rosenkranz in view Morand and Omdoll are advanced above.
Rosenkranz in view Morand teach all the elements of the dispenser except for wherein said dispensing member includes a sensor and a processor, said sensor being configured to sense the presence of a human body adjacent said sensor, said processor being configured to cause said dispensing member to dispense paper product from within said housing in response to sensing by said sensor.  
However, Lewis teaches a dispensing member 10 including a sensor 122,124,126 and a processor (see Figure 7), said sensor being configured to sense the presence of a human body adjacent said sensor, said processor being configured to cause said dispensing member to dispense paper product from within said housing in response to sensing by said sensor.
It would have been obvious to one of ordinary skill in the art to provide Rosenkranz in view of Morand with a sensor, as taught by Lewis, for the purpose of dispensing material without the need to touch the dispenser. 
Allowable Subject Matter
Claim 13 is allowed.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654